UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-8023


CHRISTOPHER EUGENE MCCOY,

                   Plaintiff – Appellant,

             v.

SERGEANT WHITE; DEPUTY TAYLOR,

                   Defendants – Appellees,

             and

ABDUL-HAMID JAMULDEEN, M.D.,

                   Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:07-cv-00395-RBS-TEM)


Submitted:    May 1, 2009                     Decided:   May 11, 2009


Before MICHAEL and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher Eugene McCoy, Appellant Pro Se. Lisa Ehrich, Jeff
W. Rosen, PENDER & COWARD, PC, Virginia Beach, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Christopher Eugene McCoy appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have      reviewed    the   record    and    find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      See McCoy v. White, No. 2:07-cv-00395-RBS-TEM (E.D. Va.

Aug. 14, 2008).            We dispense with oral argument because the

facts    and    legal     contentions     are    adequately     presented    in   the

materials       before    the    court   and    argument      would   not   aid   the

decisional process.

                                                                            AFFIRMED




                                           2